NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BILAL AHDOM,                                    No. 18-16999

                Plaintiff-Appellant,            D.C. No. 1:09-cv-01874-AWI-
                                                BAM
 v.

M. ARAICH, Nurse Practitioner at Kern           MEMORANDUM*
Valley State Prison; et al.,

                Defendants-Appellees,

and

S. LOPEZ, Chief Medical Officer at Kern
Valley State Prison; et al.,

                Defendants.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      California state prisoner Bilal Ahdom appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate indifference to

his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion a district court’s dismissal as a sanction under

Federal Rule of Civil Procedure 37(b). Malone v. United States Postal Serv., 833

F.2d 128, 130 (9th Cir. 1987). We affirm.

      The district court did not abuse its discretion by dismissing Ahdom’s action

because Ahdom failed to produce documents or adequately respond to discovery in

compliance with the district court’s discovery order despite receiving multiple

extensions of time to respond to discovery requests and being warned that

noncompliance could result in dismissal. See id. at 130-33 (setting forth factors to

be considered before dismissing under Rule 37(b)).

      AFFIRMED.




                                          2                                    18-16999